JOHN HANCOCK SERIES TRUST ATTACHMENT FOR CURRENT FILING OF N-SAR SUB-ITEM 77D Policies with Respect to Security Investments On June 7, 2011, the Board of Trustees approved the following change to the investment policy regarding the use of preferred securities: For John Hancock Mid Cap Equity Fund: The Fund may invest in convertible securities, which may include corporate notes or preferred stock securities. The Fund may invest directly in the securities of foreign issuers as well as securities in the form of sponsored or unsponsored American Depositary Receipts (“ADRs”), European Depositary Receipts (“EDRs”), Global Depositary Receipts, convertible preferred stocks, preferred stocks securities and warrants or other securities convertible into securities of foreign issuers.
